{¶ 23} I respectfully dissent from my learned colleagues in the majority. I would find that the trial court abused its discretion and acted arbitrarily in its denial of appellant's motion to reinstate appeal.
 APPENDIX Assignments of Error:
 "I. The common pleas court's decision that it was without subject-matter jurisdiction to hear the appellant's administrative appeal was an abuse of discretion.
 II. The common pleas court's decision that it was without subject-matter jurisdiction to hear the appellant's administrative appeal was unsupported by a preponderance of the evidence.
 III. The court erred when it refused to acknowledge and validate the appellant's notice of appeal from adjudication order.
 IV. The court erred when it refused to grant the appellant's motion to reinstate appeal.
 V. The court erred when it refused to grant the appellant's motion in opposition to strike."